                    Case 19-12378-KBO                  Doc 404          Filed 12/09/19            Page 1 of 6



                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE


                                                                           )
    In re:                                                                 )     Chapter 11
                                                                           )
    DURA AUTOMOTIVE SYSTEMS, LLC, et al., 1                                )     Case No. 19-12378 (KBO)
                                                                           )
                                           Debtors.                        )     (Jointly Administered)
                                                                           )
                                                                           )


                                SUPPLEMENTAL AFFIDAVIT OF SERVICE

       I, Exmelihn Reyes, depose and say that I am employed by Prime Clerk LLC (“Prime
Clerk”), the claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.

        On December 3, 2019, at my direction and under my supervision, employees of Prime
Clerk caused the following document to be served via First Class mail on the service list attached
hereto as Exhibit A:

      •      Notice of Rescheduling of Meeting of Creditors [Docket No. 301] (the “341 Notice”)

        On December 3, 2019, at my direction and under my supervision, employees of Prime
Clerk caused the following document, the “341 Notice” to be served via First Class Mail on the
parties identified on the service list attached hereto as Exhibit B.

Dated: December 9, 2019
                                                                                    _____________________
                                                                                    Exmelihn Reyes
State of New York
County of New York

Subscribed and sworn to (or affirmed) before me on December 9, 2019, by Exmelihn Reyes,
proved to me on the basis of satisfactory evidence to be the person who appeared before me.


Signature: ______________________


1     The debtor entities in these chapter 11 cases, along with the last four digits of each Debtor entity’s federal tax identification
      number, are: Dura Automotive Systems Cable Operations, LLC (7052); Dura Automotive Systems, LLC (8111); Dura
      Fremont L.L.C. (1252); Dura G.P. (8092); Dura Mexico Holdings, LLC (4188); Dura Operating, LLC (2304); and NAMP,
      LLC (3693). Dura Automotive Systems, LLC’s service address is: 1780 Pond Run, Auburn Hills, Michigan 48326.


                                                                                                                         SRF 37848
Case 19-12378-KBO   Doc 404   Filed 12/09/19   Page 2 of 6



                      Exhibit A
                                              Case 19-12378-KBO        Doc 404         Filed 12/09/19   Page 3 of 6

                                                                        Exhibit A
                                                                 Supplemental Service List
                                                                 Served via first class mail

    MMLID                    Name                              Address1                       Address2                  City      State    PostalCode
   8518295    Action Mold & Machining, Inc         Gary Smith                      3120 Ken-O-Sha Industrial SE   Grand Rapids   MI       49508
   8517541    Allied Electronics                   Tina Green                      7151 Jack Newell Blvd South    Fort Worth     TX       76118
   8518769    Altium Inc                           Joe Vituli and Debbie Smith     4225 Executive Sq Ste 800      La Jolla       CA       92037-9150
   8537167    Kern Services Inc                    Rick Kern                       18940 Roselle Cv               Auburn         IN       46706-9200
   8517431    Linear Mold & Engineering            Vicki Schlampp                  12163 Globe St                 Livonia        MI       48150-1142
   8538037    Niblock Machinery, Inc.              PO Box 1136                                                    Grove City     OH       43123-6136
   8554283    Polymer Process Development          Greg Longstreet                 11969 Shelby Tech Dr           Shelby Twp     MI       48315-1788
   8519398    Pond Run, LLC                        Eric McClelland                 2232 S Main St                 Ann Arbor      MI       48103-6938




In re: Dura Automotive Systems, LLC, et al.
Case No. 19-12378 (KBO)                                                  Page 1 of 1
Case 19-12378-KBO   Doc 404   Filed 12/09/19   Page 4 of 6



                      Exhibit B
                                              Case 19-12378-KBO         Doc 404        Filed 12/09/19     Page 5 of 6

                                                                        Exhibit B
                                                                 Supplemental Service List
                                                                 Served via first class mail

MMLID                    Name                                Address1                              Address2                  City      State PostalCode
8518115   Altia Acquistion Corp                111 S Tejon St Ste 204                                                   Colorado Spgs CO    80903-2246
8525069   BENNETT, PATRICK                     Address on file
8525018   BRADLEY, JEFF                        Address on file
8524691   Bryan, Gregory                       Address on file
8523619   CHAPA, BRANDI                        Address on file
8523616   CUNNINGHAM, KYPER                    Address on file
8551269   FCA US LLC                           c/o Ryan & Sons-3rd Party                100 N FEARING BLVD              TOLEDO         OH   43607-3603
8524844   Hadorn, Alain                        Address on file
8555688   Highly Advanced Technologies         Tim Easterling                           4758 Bella Ct                   Holland        MI   49424-8424
8524532   Hooper, Brian                        Address on file
8523452   Johns, Mikel                         Address on file
8537167   Kern Services Inc                    Rick Kern                                18940 Roselle Cv                Auburn         IN   46706-9200
8537778   KoneCranes, Inc.                     Dan Devore and Trisch Myrick             13789 Rider TRL N Ste 102       Earth City     MO   63045-1201
8525084   Linboom, Allen                       Address on file
8539066   Midwest Control Products             913 Chesterfield Villas Cir                                              Chesterfield   MO   63017-1966
8525675   MOSLEY, TAYLOR                       Address on file
8526448   N1 Discovery LLC                     Lori Bailey                              1450 W Long Lake Rd Ste 230     Troy           MI   48098-6379
8538037   Niblock Machinery, Inc.              PO Box 1136                                                              Grove City     OH   43123-6136
8553577   Nordson Xaloy Incorporated           Krista Chalker                           375 Victoria Rd Ste 1           Youngstown     OH   44515-2053
8526484   Orbis                                Steve Waldvogel                          12048 Leasure Dr                Sparta         MI   49345-9560
8537758   Overhead Door of Rockford            Sales                                    5012 28th Ave                   Rockford       IL   61109-1719
8536509   Piedmont Plastics                    Frances Leak                             363 Mason Rd                    La Vergne      TN   37086-3606
8525609   Pineau, Yann                         Address on file
8554283   Polymer Process Development          Greg Longstreet                          11969 Shelby Tech Dr            Shelby Twp     MI   48315-1788
8554564   R S Hughes Co Inc                    317 E Cedar Ave Ste F                                                    McAllen        TX   78501-8734
8523122   Rinard, Kristopher                   Address on file
8525592   ROYSE, JOHNNY                        Address on file
8524577   Swanner, Lydia                       Address on file
8524735   Unveren, Cumhur                      Address on file


In re: Dura Automotive Systems, LLC, et al.
Case No. 19-12378 (KBO)                                                  Page 1 of 2
                                              Case 19-12378-KBO        Doc 404         Filed 12/09/19    Page 6 of 6

                                                                        Exhibit B
                                                                 Supplemental Service List
                                                                 Served via first class mail

MMLID                    Name                               Address1                              Address2                  City    State PostalCode
8550582 Waddington Electronics                 Pete                                     33 Webb St                     Cranston     RI   02920-7980
8525762 Workday Inc                            Adam Winkler and Accounts Payable        6110 Stoneridge Mall Rd        Pleasanton   CA   94588-3211
8539473 Yasuda, Satoshi                        Satoshi Yasuda                           1781 Weatherstone DR           Ann Arbor    MI   48108-3394




In re: Dura Automotive Systems, LLC, et al.
Case No. 19-12378 (KBO)                                                  Page 2 of 2
